PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOBAYASHI, HERBERT, S.
Application No. 16/717,120
Filed: 17 Dec 2019
For: THREE LEVEL DECTECTOR SIGNAL FOR MULTICAMERA VIDEO ALARM SYSTEM FOR REMOTE MONITORING AND METHOD
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 3, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned November 18, 2020, for failure to timely submit a proper response to the non-final Office action mailed August 17, 2020. On April 30, 2021, a Notice of Abandonment was mailed. On June 24, 2021, a petition to withdraw holding of abandonment was filed. On October 29, 2021, a decision was mailed dismissing the petition.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a reply, filed November 3, 2021, to the non-final Office action, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2482 for further processing and examination.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET